          Case 2:21-cv-02014 Document 1 Filed 03/04/21 Page 1 of 10 Page ID #:1



 1
     Thad M. Scroggins, Esq., SBN 299453
     THE LAW OFFICE OF THAD M. SCROGGINS
 2   155 N. Lake Ave., Suite 800
 3
     Pasadena, CA 91101
     Tel: (626) 993-6715
 4   Fax: (626) 226-5594
 5   thad@scrogginsesq.com

 6   Attorneys for Plaintiff, ENGAGE BDR, LLC and Plaintiff, KENNETH KWAN
 7
                                 UNITED STATES DISTRICT COURT
 8

 9                              CENTRAL DISTRICT OF CALIFORNIA
10                 WESTERN DIVISION - SPRING STREET COURTHOUSE
11
     ENGAGE BDR, LLC, a California              Case No. 2:21-cv-2014
12   limited liability company; KENNETH
13
     KWAN, an individual;                       Assigned to:

14                 Plaintiff,                   COMPLAINT FOR:
15   v.
                                                     1. NEGLIGENCE
16   GODADDY INC., a Delaware                        2. NEGLIGENT INTERFERENCE
17   corporation; DOES 1 through 10,                    WITH PROSPECTIVE
     inclusive;                                         ECONOMIC ADVANTAGE
18                                                   3. UNFAIR AND FRAUDULENT
19                 Defendants.                          BUSINESS PRACTICES
                                                     4. BREACH OF IMPLIED
20                                                      COVENANT OF GOOD FAITH
21                                                      AND FAIR DEALING

22                                              [DEMAND FOR JURY TRIAL]
23

24          Plaintiff, ENGAGE BDR, LLC (hereinafter referred to as “Engage”) and Plaintiff,
25   KENNETH KWAN, on behalf of Engage (hereinafter referred to as “Mr. Kwan”)
26   (hereinafter collectively referred to as the “Plaintiffs”), by and through its undersigned
27   attorney, alleges on knowledge as to its own acts and otherwise on information and belief
28   as follows:
                                                 1
                                             COMPLAINT
           Case 2:21-cv-02014 Document 1 Filed 03/04/21 Page 2 of 10 Page ID #:2



 1                                         THE PARTIES
 2           1.   Engage is a California limited liability company with a principal place of
 3   business located at 8581 Santa Monica Blvd., #12, West Hollywood, CA 90069.
 4           2.   Mr. Kwan is an individual who is a citizen of the United States and resides
 5   in Bangkok, Thailand.
 6           3.   GODADDY INC. (hereinafter referred to as “Defendant” or “GoDaddy”), is
 7   a Delaware corporation with a principal place of business located at 14455 N. Hayden Rd
 8   #219, Scottsdale, AZ 85260, and is doing business in and with the state of California.
 9           4.   The true names and capacities, whether individual, corporate, or otherwise of
10   the defendants named in this complaint as Does 1 through 10, inclusive, are unknown to
11   Plaintiffs. Plaintiffs are informed and believe, and on that basis allege, that each of said
12   fictitiously named defendants is liable to Plaintiffs on the causes of action herein alleged
13   and/or asserts some interests, legal or equitable, in the subject matter of this action, and
14   therefore Plaintiffs sues said defendants by said fictitious names. Plaintiffs will move to
15   amend this complaint when the true names and capacities of said fictitiously named
16   defendants have been ascertained.
17           5.   Defendant and Does 1 through 10 are collectively referred to as “Defendant”
18   herein.
19                                        JURISDICTION
20           6.   This Court has jurisdiction under 28 U.S.C. § 1332(a)(1) as the matter in
21   controversy is between citizens of different states.
22           7.   This Court has jurisdiction under 28 U.S.C. § 1332(a) as the matter in
23   controversy exceeds the sum or value of $75,000 exclusive of interest and costs.
24           8.   Engage is a limited liability company duly organized under the laws of
25   California and is a citizen of California.
26           9.   The sole member of Engage is Engage BDR, Ltd. Engage BDR, Ltd. is
27   organized under the laws of Australia and accordingly, is a citizen of Australia.
28   ///
                                                      2
                                                  COMPLAINT
           Case 2:21-cv-02014 Document 1 Filed 03/04/21 Page 3 of 10 Page ID #:3



 1           10.   Mr. Kwan is an individual who is a citizen of the United States and resides
 2   in Bangkok, Thailand.
 3           11.   Defendant is a corporation organized and existing under the laws of Delaware
 4   and accordingly, is a citizen of Delaware.
 5                                             VENUE
 6           12.   As the Central District of California is the district in which substantial part
 7   of the events or omissions giving rise to the claim occurred, venue is proper with this
 8   District pursuant to 28 U.S.C. § 1391(b)(2).
 9           13.   Venue is also proper with this District pursuant to 28 U.S.C. § 1391(d).
10                                 FACTUAL ALLEGATIONS
11           14.   Defendant is an American Internet domain registrar and web hosting
12   company that is publicly traded on the New York Stock Exchange.
13           15.   On July 2, 2009, Mr. Kwan, on behalf of Engage, purchased the domain name
14   “hahajk.com” (hereinafter referred to as the “Domain Name”) through Defendant for a
15   period of five (5) years. Attached hereto as Exhibit A is a true and correct copy of the
16   email receipt from Defendant acknowledging such purchase.
17           16.   On May 19, 2014, Mr. Kwan, on behalf of Engage, renewed the Domain
18   Name with Defendant for a period of two (2) years. Attached hereto as Exhibit B is a true
19   and correct copy of the email receipt from Defendant acknowledging such renewal.
20           17.   On July 2, 2016, Mr. Kwan, on behalf of Engage, renewed the Domain Name
21   with Defendant for a period of five (5) years. Attached hereto as Exhibit C is a true and
22   correct copy of the email receipt from Defendant acknowledging such renewal.
23           18.   On or about October 19, 2019, Defendant experienced a security breach that
24   affected approximately 28,000 customer's hosting accounts including Mr. Kwan’s account
25   in which he purchased and held the Domain Name.
26           19.   The aforesaid security breach lasted for a period of approximately six (6)
27   months before detection by Defendant’s security team on April 23, 2020.
28   ///
                                                    3
                                               COMPLAINT
           Case 2:21-cv-02014 Document 1 Filed 03/04/21 Page 4 of 10 Page ID #:4



 1           20.   On or about December 2019, GoDaddy transferred the Domain name out of
 2   Mr. Kwan’s account to a third party without his authorization or approval.
 3           21.   Upon information and belief, DOES 1 – 10, and each of them,
 4   breached/hacked Defendant’s system and got into Mr. Kwan’s account and transferred
 5   multiple domain names off under that account, including but not limited to the Domain
 6   Name.
 7                                 FIRST CAUSE OF ACTION
 8                                          (Negligence)
 9           22.   Plaintiffs re-allege and incorporate herein by this reference, each and every
10   allegation contained in paragraphs 1 through 21 of this Complaint as though fully set forth
11   herein.
12           23.   At all relevant times herein alleged, Defendant was and is an American
13   Internet domain registrar and web hosting company that is publicly traded on the New
14   York Stock Exchange.
15           24.   At all relevant times herein alleged, Defendant registered and maintained the
16   Domain Name.
17           25.   On or about October 19, 2019, Defendant experienced a security breach that
18   affected approximately 28,000 customer's hosting accounts including Mr. Kwan’s account
19   in which he purchased and held the Domain Name.
20           26.   The aforesaid security breach lasted for a period of approximately six (6)
21   months before detection by the Defendant’s security team on April 23, 2020.
22           27.   On or about December 2019, Defendant transferred the Domain name out of
23   Mr. Kwan’s account to a third party without his authorization or approval.
24           28.   Upon information and belief, DOES 1 – 10, and each of them,
25   breached/hacked Defendant’s system and got into Mr. Kwan’s account and transferred
26   multiple domain names off under that account, including but not limited to the Domain
27   Name.
28   ///
                                                  4
                                              COMPLAINT
         Case 2:21-cv-02014 Document 1 Filed 03/04/21 Page 5 of 10 Page ID #:5



 1         29.    Defendant, as registrar of the Domain Name, had the duties to Mr. Kwan to:
 2                a. provide adequate security for Mr. Kwan’s hosting account and the
 3                   Domain Name;
 4                b. provide adequate security mechanisms to protect the Domain Name from
 5                   an unauthorized transfer to a third party;
 6                c. to contact Mr. Kwan to obtain authorization to transfer the Domain Name
 7                   to a third party;
 8                d. to contact Mr. Kwan to verify any request to transfer the Domain Name
 9                   to a third party;
10                e. to adequately warn Mr. Kwan of the possibility of an unauthorized
11                   transfer of the Domain Name to a third party;
12                f. to otherwise exercise due care with respect to the matters alleged in this
13                   Complaint.
14         30.    Defendant, as registrar of the Domain Name, failed to meet the aforesaid
15   duties that it owed to Mr. Kwan.
16         31.    As a direct and proximate result of the negligence and carelessness of
17   Defendant as set forth above, the Domain name was transferred out of Mr. Kwan’s account
18   to a third party without his authorization or approval.
19         32.    As a direct and proximate result of the negligence and carelessness of
20   Defendant as set forth above, Plaintiffs’ economic relationships with their various partners
21   with regard to the use of the Domain Name were, and continues to be, disrupted.
22         33.    As a direct and proximate result of the negligence and carelessness of
23   Defendant as set forth above, Plaintiffs were damaged in a sum in excess of $75,000.
24                                SECOND CAUSE OF ACTION
25               (Negligent Interference with Prospective Economic Advantage)
26         34.    Plaintiffs re-allege and incorporate herein by this reference, each and every
27   allegation contained in paragraphs 1 through 33 of this Complaint as though fully set forth
28   herein.
                                                  5
                                              COMPLAINT
           Case 2:21-cv-02014 Document 1 Filed 03/04/21 Page 6 of 10 Page ID #:6



 1            35.   Plaintiffs and their various partners were in economic relationships regarding
 2   the use of the Domain Name that would have resulted in an economic benefit to Plaintiffs.
 3            36.   Defendant had a duty to maintain the registration of the Domain Name in Mr.
 4   Kwan’s account and not allow an unauthorized transfer of the Domain Name to a third
 5   party.
 6            37.   Defendant knew or should have known of Plaintiffs’ economic relationships
 7   regarding the use of the Domain Name.
 8            38.   Defendant knew or should have known that Plaintiffs’ economic
 9   relationships regarding the use of the Domain Name would be disrupted if Defendant
10   failed to act with reasonable care and fulfill its aforesaid duties to Plaintiffs.
11            39.   Defendant breached its duty to act with reasonable care by transferring the
12   Domain name out of Mr. Kwan’s account to a third party without his authorization or
13   approval.
14            40.   Defendant engaged in wrongful conduct by transferring the Domain name
15   out of Mr. Kwan’s account to a third party without his authorization or approval.
16            41.   As a direct and proximate result of the actions and omissions by Defendant
17   as set forth above, Plaintiffs’ economic relationships with their various partners regarding
18   the use of the Domain Name were, and continues to be, disrupted.
19            42.   As a direct and proximate result of the actions and omissions by Defendant
20   as set forth above, Plaintiffs were damaged in a sum in excess of $75,000.
21                                  THIRD CAUSE OF ACTION
22                     Violation of Cal. Bus. & Prof. Code § 17200. ET SEQ.
23                          (Unfair and Fraudulent Business Practices)
24            43.   Plaintiffs re-allege and incorporate herein by this reference, each and every
25   allegation contained in paragraphs 1 through 42 of this Complaint as though fully set forth
26   herein.
27   ///
28   ///
                                                    6
                                                COMPLAINT
         Case 2:21-cv-02014 Document 1 Filed 03/04/21 Page 7 of 10 Page ID #:7



 1         44.    Pursuant to California Business & Professions Code, Section 17200, unfair
 2   competition is defined in part as “any unlawful, unfair or fraudulent business act or
 3   practice.”
 4         45.    Pursuant to California Business & Professions Code, Section 17204, any
 5   person who engages, has engaged or proposes to engage in unfair competition may be
 6   enjoined in any court of competent jurisdiction. The court may make such orders or
 7   judgments, including the appointment of a receiver, as may be necessary to prevent the
 8   use or employment by any person or any practice which constitutes unfair competition, as
 9   defined in this chapter, or as may be necessary to restore to any person in interest any
10   money or property, real or personal, which may have been acquired by means of such
11   unfair competition.
12         46.    The conduct of Defendant described above herein was committed within the
13   last three (3) years and constitutes unlawful, unfair and/or fraudulent business practices in
14   violation of Section 17200 et seq. of the California Business and Professions Code in
15   California common law.
16         47.    The conduct of Defendant was unlawful and unfair in that it failed to give
17   Plaintiffs the use and benefit of the Domain Name. Furthermore, it disrupted Plaintiffs’
18   economic relationships regarding the use of the Domain Name and/or Plaintiffs’ various
19   partners regarding the use of the Domain Name.
20         48.    As a direct and proximate result of the wrongful acts of Defendant, Plaintiffs
21   have suffered and will continue to suffer substantial pecuniary losses and irreparable
22   injury to its business reputation and good will. As such, no remedy at law is adequate to
23   compensate for the injuries inflicted by Defendant. Accordingly, Plaintiffs are entitled to
24   temporary, preliminary and permanent injunctive relief.
25         49.    By reasons of such wrongful acts, Plaintiffs are and were, and will be in the
26   future, deprived of the profits and benefits of said business relationships, agreements,
27   transactions with various existing clients, perspective clients, developers and/or
28
                                                   7
                                               COMPLAINT
         Case 2:21-cv-02014 Document 1 Filed 03/04/21 Page 8 of 10 Page ID #:8



 1   prospective developers, suppliers and Defendant has wrongfully obtained benefits and
 2   profits in a sum in excess of $75,000.
 3                               FOURTH CAUSE OF ACTION
 4               (Breach of Implied Covenant of Good Faith and Fair Dealing)
 5         50.    Plaintiffs re-allege and incorporate herein by this reference, each and every
 6   allegation contained in paragraphs 1 through 49 of this Complaint as though fully set forth
 7   herein.
 8         51.    The Agreement entered into between Mr. Kwan and GoDaddy when Mr.
 9   Kwan purchased the Domain Name on behalf of Engage imposed upon Defendant an
10   implied covenant of good faith and fair dealing requiring that Defendant not do anything
11   that would injure the rights of Mr. Kwan and Engage to receive the benefits of the
12   Agreement.
13         52.    Plaintiffs are informed and believe and based thereon allege that by reason
14   of the transferring of the Domain Name out of Mr. Kwan’s account to a third party without
15   his authorization or approval, Defendant has breached the implied covenant of good faith
16   and fair dealing.
17         53.    The actions by Defendant were undertaken with fraud, malice and/or
18   oppression, and/or with a conscious disregard of the rights of Plaintiffs, and, therefore,
19   Plaintiffs are entitled to an award of exemplary and punitive damages against Defendant.
20         54.    As a direct and proximate result of the actions of Defendant, Plaintiffs have
21   suffered general, direct, consequential, special, and incidental damages, including the
22   expenditure of attorney’s fees, those damages all in a sum in excess of $75,000.
23                                   PRAYER FOR RELIEF
24         WHEREFORE, Plaintiffs pray for judgment against Defendant as follows:
25      A. FIRST CAUSE OF ACTION (Negligence)
26         1. For all general, direct, consequential, special, and incidental damages in a sum in
27   excess of $75,000;
28         2. For the costs of suit incurred herein;
                                                   8
                                               COMPLAINT
         Case 2:21-cv-02014 Document 1 Filed 03/04/21 Page 9 of 10 Page ID #:9



 1         3. For Pre- and Post-Judgment Interest as allowed by law;
 2         4. For Attorney's fees, as permitted by law;
 3         5. For such other and further relief as the court deems just and proper.
 4      B. SECOND CAUSE OF ACTION (Negligent Interference with Prospective
 5   Economic Advantage)
 6         1. For all general, direct, consequential, special, and incidental damages in a sum in
 7   excess of $75,000;
 8         2. For the costs of suit incurred herein;
 9         3. For Pre- and Post-Judgment Interest as allowed by law;
10         4. For Attorney's fees, as permitted by law;
11         5. For such other and further relief as the court deems just and proper.
12      C. THIRD CAUSE OF ACTION (Unfair and Fraudulent Business Practices)
13         1. For disgorgement of any improper profits received by Defendant as a result of its
14   improper conduct, in a sum in excess of $75,000;
15         2. For injunctive relief to ensure compliance with Cal. Bus. & Prof. Code § 17203;
16         3. For punitive and exemplary damages in a sum to be proven at trial;
17         4. For the costs of suit incurred herein;
18         5. For Pre- and Post-Judgment Interest as allowed by law;
19         6. For Attorney's fees, as permitted by law;
20         7. For such other and further relief as the court deems just and proper.
21      D. FOURTH CAUSE OF ACTION (Breach of Implied Covenant of Good Faith
22   and Fair Dealing)
23         1. For all general, direct, consequential, special, and incidental damages in a sum in
24   excess of $75,000;
25         2. For punitive and exemplary damages in a sum to be proven at trial;
26         3. For the costs of suit incurred herein;
27         4. For Pre- and Post-Judgment Interest as allowed by law;
28         5. For Attorney's fees, as permitted by law;
                                                   9
                                               COMPLAINT
       Case 2:21-cv-02014 Document 1 Filed 03/04/21 Page 10 of 10 Page ID #:10



 1         6. For such other and further relief as the court deems just and proper.
 2

 3         Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P. 38
 4   and the 7th Amendment to the United States Constitution.
 5
 6   Dated: March 4, 2021            THE LAW OFFICE OF THAD M. SCROGGINS
 7
                                            By:    /s/ Thad M. Scroggins
 8                                                 Thad M. Scroggins, Esq.
 9                                                 Attorney for Plaintiff,
                                                   ENGAGE BDR, LLC and
10
                                                   Plaintiff, KENNETH KWAN
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  10
                                              COMPLAINT
